PONDER, Justice.
This court is without jurisdiction to entertain the appeal in this case since it involves the right of plaintiffs to compel the defendants to levy and collect drainage taxes for the payment of defaulted drainage bonds. It appears from the record that the plaintiffs had previously sought a. judgment on the bonds and to compel the levy and collection of the taxes in a suit which was dismissed in the lower court on an exception of improper accumulation of actions interposed by the defendants. Thereafter, the present suit was instituted only to compel the levy and collection of the taxes or, in other words, to compel the defendants to perform ministerial acts and the value of what is involved in collateral questions, which may have to -be determined in order to decide the suit, does not govern the appellate jurisdiction. The main demand controls the jurisdiction of the appeal. Succession of Solari, 218 La. 671, 50 So.2d 801 and authorities cited therein.
Our appellate jurisdiction is governed by Article 7, Section 10, of the Constitution and the main demand in this suit does not come within its provisions. Any collateral question involving an amount in dispute or a fund to be distributed, which might have to be -determined in order to decide this suit, would not govern the appellate jurisdiction.
It is ordered that this appeal be transferred to the Court of Appeal for the Parish of Orleans, provided that the record is filed in that court within thirty days from the date upon which this appeal shall become final; otherwise the appeal shall (be dismissed. The cost incurred in this court shall be paid by the appellants. .